           Case 1:19-cv-02491-RC Document 23 Filed 09/03/20 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                  :
                                                  :
IN RE: SONYA LARAYE OWENS                         :       Civil Action No.:      19-2491 (RC)
                                                  :
                                                  :       Re Document No.:       18
                                                  :
                                                  :

                                  MEMORANDUM OPINION

                   DENYING PETITIONER’S MOTION FOR RECONSIDERATION

                                      I. INTRODUCTION

       On April 20, 2020, this Court dismissed Ms. Sonya LaRaye Owens’s pro se appeal from

the U.S. Bankruptcy Court for the District of Columbia because the Court found that the

Bankruptcy Court did not clearly err in its finding of facts or abuse its discretion, and because

appeals of several of the orders were moot. See Mem. Op., ECF No. 16. Ms. Owens now asks

this Court to reconsider that dismissal. See Mot. Reconsideration, ECF No. 18. Ms. Owens has

also included a petition for a writ of error coram nobis pursuant to 28 U.S.C. § 1651(a). Because

Ms. Owens has not sufficiently established that she is entitled to relief under Federal Rule of

Civil Procedure 60(b) or Section 1651(a), the Court denies her motion for reconsideration.

                                II. FACTUAL BACKGROUND

       The instant motion for reconsideration involves several related proceedings centered

around the foreclosure and sale of Ms. Owens’s home and subsequent eviction proceedings

before the D.C. courts. 1 On February 21, 2017, Ms. Owens’s home was foreclosed upon and

sold to Reliance Partners LLC (“Reliance”). Ms. Owens subsequently filed a bankruptcy


       1
       Additional factual background for this action is outlined in the Court’s April 20, 2020
memorandum. See Mem. Op. at 1–6.
            Case 1:19-cv-02491-RC Document 23 Filed 09/03/20 Page 2 of 6




petition, which temporarily stayed eviction proceedings, but was later evicted from the property

after the bankruptcy petition was dismissed by the Bankruptcy Court. See Mem. Op. at 1–2, 4.

          On August 26, 2019, after filing an initial notice of appeal from the Bankruptcy Court,

Ms. Owens filed an amended notice of appeal indicating she was broadly challenging “[a]ll

orders, judgments, and decrees from July 19, 2019 thru present, including 7-26-19, 8-1-19, 8-6-

19, and hereafter.” Amended Notice of Appeal, ECF No. 3. On August 29, 2019, the

Bankruptcy Court enjoined Ms. Owens from making any future bankruptcy filings under which

an automatic stay would arise and frustrate Reliance’s attempts to take possession of the

property. See Order at 3, Bankruptcy Case No. 19-489, ECF No. 61.

          On appeal, Ms. Owens asked this Court to “vacate all the decisions of the Bankruptcy

court.” Appellant Br. at 1, ECF No. 8. As a result, this Court understood Ms. Owens to be

appealing the following orders of the Bankruptcy Court: (1) a July 29, 2019 order shortening the

time Ms. Owens had to respond to Reliance’s emergency motion for relief from an automatic

stay; (2) an August 1 order granting Reliance’s motion and thus relief from the automatic stay;

(3) an August 1 order denying Ms. Owens’s motion to continue a related hearing; (4) an August

6 order dismissing Ms. Owens’s bankruptcy petition; (5) an August 19, 2019 order denying

reconsideration of dismissal; and (6) the August 29 order temporarily enjoining Ms. Owens from

future bankruptcy filings and granting prospective relief from any automatic stay. See Mem. Op.

at 4–5.

          On April 20, 2020, this Court found that Ms. Owens’s appeal of Judge Teel’s order

shortening the time frame to respond to Reliance’s emergency motion was equitably and

constitutionally moot. See Mem. Op. at 7. Ms. Owens’s appeals of Judge Teel’s orders granting

relief from the automatic stay and the denial of her motion to continue were likewise moot. Id. at




                                                  2
           Case 1:19-cv-02491-RC Document 23 Filed 09/03/20 Page 3 of 6




8. This Court also affirmed the dismissal of Ms. Owens’s case, Judge Teel’s denial of her

motion to reconsider the dismissal, and Judge Teel’s order enjoining future filings. Id. at 9–11.

       Ms. Owens now asks this Court to reconsider its April 20, 2020 decision. See Mot.

Reconsideration. She has also filed a notice of appeal to the D.C. Circuit. Id.

                                    III. LEGAL STANDARD

       Ms. Owens moves for reconsideration of this Court’s April 20, 2020 decision,

presumably under Rule 60(b). 2 Rule 60(b) motions allow a party to seek relief from a final

judgment “within a reasonable time” after entry of the judgment, but only for six enumerated

reasons. See Fed. R. Civ. P. 60(b). Such reasons include, among other things, “mistake,

inadvertence, surprise, or excusable neglect,” id. at (60)(b)(1), “newly discovered evidence that,

with reasonable diligence, could not have been discovered in time to move for a new trial under

Rule 59(b),” id. at (60)(b)(2), and “any other reason that justifies relief,” id. at 60(b)(6). The

Rule “was intended to preserve ‘the delicate balance between the sanctity of final judgments and

the incessant command of the court’s conscience that justice be done in light of all the facts.’ It

cannot be employed simply to rescue a litigant from strategic choices that later turn out to be

improvident.” Smalls v. United States, 471 F.3d 186, 191 (D.C. Cir. 2006) (quoting Good Luck

Nursing Home, Inc. v. Harris, 636 F.2d 572, 577 (D.C. Cir. 1980)).



       2
          Ms. Owens does not specifically identify the rule under which she seeks
reconsideration. However, because she filed the instant motion over two months after entry of
this Court’s final judgment, Rule 59(e) relief is unavailable to her. See Fed. R. Civ. P. 59(e) (“A
motion to alter or amend a judgment must be filed no later than 28 days after the entry of the
judgment.”). Accordingly, the Court considers her motion under Rule 60(b), which sets forth a
more lenient filing schedule. See Fed. R. Civ. P. 60(b) (“A motion under Rule 60(b) must be
made within a reasonable time—and for reasons (1), (2), and (3) no more than a year after the
entry of the judgment or order or the date of the proceeding.”). But the Court notes that her
petition for reconsideration would fail even under the less stringent requirements set forth in
Rule 59(e). See Fed. R. Civ. P. 59(e).


                                                  3
           Case 1:19-cv-02491-RC Document 23 Filed 09/03/20 Page 4 of 6




       Indeed, district courts enjoy “a large measure of discretion” in ruling on Rule 60(b)

motions. Randall v. Merrill Lynch, 820 F.2d 1317, 1320 (D.C. Cir. 1987); see also 11 C.

Wright, A. Miller, & M. Kane, Federal Practice and Procedure § 2857 (3d ed. 2012). The party

seeking relief under Rule 60(b) bears the burden of showing that he or she is entitled to

relief. Jarvis v. Parker, 13 F. Supp. 3d 74, 77 (D.D.C. 2014) (citing Norris v. Salazar, 277

F.R.D. 22, 25 (D.D.C. 2011)).

                                         IV. ANALYSIS

       For the reasons set forth below, Ms. Owens fails to establish that she is entitled to relief

under Rule 60(b) or any other specified avenues for seeking reconsideration of judicial decisions.

       Ms. Owens’s motion for reconsideration raises a number of claims, none of which are

developed or supported by relevant legal authority. 3 She alleges that this Court erred in its prior

decision, demonstrated “animus[] towards the Appellant” and “work[ed] to hide fraud and racial

discrimination.” Id. at 2. Ms. Owens further represents that the “Reliance Group LLC falsely

alleged circumstances existed that required the bankruptcy court to grant their emergency

motions against [her],” “Reliance Group LLC had no authority to dictate procedures to the

bankruptcy court,” and that “there is no court order that vacat[ed] or amend[ed] [the Bankruptcy




       3
          Ms. Owens also objects to this Court’s denial of her renewed motion for CM/ECF
access, stating that “[t]here is nothing ‘moot’ about denying a pro se litigant the privilege of
electronic filing when [she] has fully met the requirements to do so and is ordered to stay-at-
home, just like the rest of the general public.” Mot. Reconsideration at 2; see Mem. Op. at 12
n.6. As explained in this Court’s April 20, 2020 memorandum, Ms. Owens’s motion for
CM/ECF access was denied as moot because her appeal had been dismissed. Whether a pro se
party may obtain a CM/ECF user name and password from the Clerk “is within the discretion of
the judge to whom the case is assigned.” Loc. Civ. R. 5.4(b)(2). Ms. Owens does not provide
authority for the position that dismissal of a case does not moot such a motion or explain how
she was prejudiced by the Court’s denial. As mentioned, even if Ms. Owens’s motion for
reconsideration had been filed earlier and considered under Rule 59, it would still fail.


                                                 4
           Case 1:19-cv-02491-RC Document 23 Filed 09/03/20 Page 5 of 6




Court’s] decisions on July 19, 2019.” 4 Id. at 5. In any event, she argues that the Bankruptcy

Court lacked jurisdiction to issue its decision.

       However, none of Ms. Owens’s allegations amount to evidence of any “mistake,

inadvertence, surprise, or excusable neglect” that would justify relief under Rule 60(b). Fed. R.

Civ. P. 60(b)(1)). She likewise does not allege, let alone demonstrate, any new evidence that

“could not have been discovered in time to move for a new trial under Rule 59(b).” Fed. R. Civ.

P. 60(b)(2). Instead, she attempts to relitigate old matters, see e.g., Mot. Reconsideration at 5

(“Reliance Group LLC falsely alleged circumstances existed that required the bankruptcy court

to grant their emergency motions against [her]”), and unconvincingly disputes the jurisdiction of

the Bankruptcy court to hear her petition. 5 None of these arguments undermine the Court’s

earlier conclusions (1) that most of the appeals of the challenged orders are moot and (2) that the

Court has no authority to grant the primary relief Ms. Owens seeks, the return of her property.

See Mem. Op. at 7–8.

       According to Ms. Owens, she also petitions for a writ of error coram nobis. Mot.

Reconsideration at 2. A petition for a writ of coram nobis is “an extraordinary remedy” that

allows defendants to attack their convictions after they are no longer in custody. United States v.



       4
          As discussed in the Court’s earlier opinion, on August 6, 2019, Ms. Owens’s
bankruptcy petition was dismissed for failure to file a proper mailing matrix and failure to pay
the filing fee or obtain leave to pay the fee in installments. See Mem. Op. at 3.
       5
         Ms. Owens claims that “[a]n incomplete voluntary bankruptcy petition does not vest a
bankruptcy court with jurisdictional authority under Title 11.” Mot. Reconsideration at 4.
However, what is meant by an “incomplete” petition is unclear. The record shows that Ms.
Owens filed for Chapter 11 bankruptcy before Judge Teel in the D.C. Bankruptcy Court on July
19, 2019, see Ch. 11 Voluntary Pet., Bankruptcy Case No. 19-489, ECF No. 1, and that petition
was later dismissed. See also Washington Mut., Inc. v. F.D.I.C., No. 09-533, 2010 WL 8741981,
at *1 (D.D.C. Jan. 7, 2010) (“Federal district courts and bankruptcy courts have
concurrent jurisdiction over claims arising under Title 11 of the Bankruptcy Code.”).



                                                   5
          Case 1:19-cv-02491-RC Document 23 Filed 09/03/20 Page 6 of 6




Morgan, 346 U.S. 502, 511 (1954); see also United States v. Faison, 956 F. Supp. 2d 267, 269

(D.D.C. 2013). “Although now abolished in civil proceedings, see Fed. R. Civ. P. 60, federal

courts retain the authority to grant a writ of error coram nobis in criminal proceedings under the

All Writs Act, 28 U.S.C. § 1651(a).” United States v. Lee, 84 F. Supp. 3d 7, 8–9 (D.D.C. 2015).

Because this is a civil matter, as opposed to a criminal prosecution, the Court lacks any authority

to grant a writ of error coram nobis pursuant to the All Writs Act. Regardless, even if the Court

possessed such authority, Ms. Owens provides no basis for it to grant such a writ.

                                       V. CONCLUSION

       For the foregoing reasons, Ms. Owens’s Motion for Reconsideration is DENIED. An

order consistent with this Memorandum Opinion is separately and contemporaneously issued.


Dated: September 3, 2020                                           RUDOLPH CONTRERAS
                                                                   United States District Judge




                                                 6
